DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11/26/2020.
Claims 1-7 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/26/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.

Specification
The abstract of the disclosure is objected to because it appears to describe a different invention than what is claimed.  The abstract discusses force detection and setting angles which are never mentioned in the specification and claims. Correction is required.  See MPEP § 608.01(b).
The title of the invention, “CONTROL METHOD AND ROBOT SYSTEM”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests a title more representative of robot speed monitoring for safety, concerning a plurality of end effector options.
The disclosure is also objected to because of the following informalities:
Paragraph [0088] discusses the case of the rotating operation in the operation program (2) and refers to speed estimation target parts Pa1, Pb1, and Pc1. However, to be consistent with the description provided in at least [0086-0087] and the reference characters provided in figures 8-10 (operation program (2)), paragraph [0088] should be amended to replace “Pa1, Pb1, and Pc1” with “Pa2, Pb2, and Pc2” respectively.
Paragraph [0110] recites “As explained above, in a state in which one of the end effectors 20A to 20C is attached to the arm 17, the speed estimation target part is a portion most separated from the arm 17 or, when viewed from the center axis of the arm 17, a portion most separated from the center axis. Consequently, a portion where moving speed is the lowest is easily set as the speed estimation target part.” Based on the description of a location furthest from the arm or from the center axis, it is believed that the moving speed would be highest at that location. Accordingly, if the examiner understands correctly, “where moving speed is lowest” should be amended to “where moving speed is highest.”
Appropriate correction is required.

Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:
Claim 1 recites “when it is determined that, in a result of the calculation, speed of the speed estimation target part moving at highest speed when the robot arm is driven by the operation program is equal to or higher than predetermined speed, operating speed of the robot arm is reduced.” The current syntax makes this limitation difficult to comprehend. An amendment of the like is suggested: “when it is determined that, in a result of the calculation, the speed of the speed estimation target part moving at a highest speed when the robot arm is driven by the operation program is equal to or higher than a predetermined speed, operating speed of the robot arm is reduced.”
Claim 6 recites “a calculating step for calculating speed of a speed estimation target part for each of the plurality of end effectors based on the information acquired in the acquiring step and calculating, based on a detection result of the detecting section, in a result of the calculation, speed of the speed estimation target part moving at highest speed at time when the robot arm is driven by the operation program.” The current syntax makes this limitation difficult to comprehend. An amendment of the like is suggested: “a calculating step for calculating speed of a speed estimation target part for each of the plurality of end effectors based on the information acquired in the acquiring step and calculating, based on a detection result of the detecting section, in a result of the calculation, the speed of the speed estimation target part moving at a highest speed at a time when the robot arm is driven by the operation program.”
Claim 6 recites “when it is determined that the calculation result is equal to or higher than predetermined speed.” An amendment of the like is suggested: “when it is determined that the calculation result is equal to or higher than a predetermined speed.”
Claim 7 recites “a comparing section configured to calculate, when the robot arm is driven by the operation program, based on a detection result of the detecting section, speed of the speed estimation target part moving at highest speed and compare a result of the calculation and predetermined speed, wherein when the comparing section determines that the calculation result is equal to or higher than the speed, the driving control section reduces operating speed of the robot arm.” The current syntax makes this limitation difficult to comprehend. An amendment of the like is suggested: “a comparing section configured to calculate, when the robot arm is driven by the operation program, based on a detection result of the detecting section, the speed of the speed estimation target part moving at a highest speed and compare a result of the calculation and a predetermined speed, wherein when the comparing section determines that the calculation result is equal to or higher than the predetermined speed, the driving control section reduces operating speed of the robot arm.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detecting section” in claims 1, 6, and 7; “an acquiring section” in claim 7; “a calculating section” in claim 7; “a driving control section” in claim 7; “a comparing section” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. At least [0043] and claim 5 describe the detection section as an encoder. Paragraph [0067] describes the acquiring section: “the terminal, that is, the input port 33 of the control device 3, to which various kinds of information is input from the monitoring device 4, functions as an acquiring section.” Paragraphs [0065], [0056], and [0068] respectively describe the calculating section, driving control section, and comparing section as including “a processor such as a CPU (Central Processing Unit).”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a result of the calculation and predetermined speed are compared." It is unclear whether this predetermined speed would be the same as the predetermined speed mentioned in claim 1.  If the predetermined speed in claim 2 is different, there would be insufficient antecedent basis for the predetermined speed in claim 2. For examination purposes, the predetermined speed is interpreted to be the same for claims 1 and 2. If this is the intended interpretation, its suggested that claim 2 be amended to "a result of the calculation and the predetermined speed are compared."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takafumi (IDS: Translated JP2010167515) in view of Kato (US 6208105 B1) and Oumi (US 20170269574 A1).

Regarding Claim 1,
Takafumi teaches
A control method for a robot including a robot arm (“Accordingly, it is an object of the present invention to increase the moving speed of a surface portion of a multi-axis robot as much as possible while appropriately controlling the moving speed of the surface portion of the multi-axis robot.” [0007]; See fig. 1 for the robot arm)
including an arm to which one of a plurality of end effectors is detachably attachable (“The tool 9 includes, for example, a holding member or an adsorption member for a transfer operation, a gun for a coating operation, a torch for a welding operation, and the like, and a tool 9 appropriately selected according to the work content is detachably attached to the flange surface 8a.” [0019]), 
the robot arm being driven based on an operation program (“operating the robot 1 according to an operation plan” [0024]), 
the control method comprising: an acquiring step for acquiring information concerning the (“The operator may input the shape data of the tool 9 using the external device 30 and store the data in the memory of the controller 15.” [0039])
and acquiring the operation program (“Then, when the robot 1 reaches the desired movement end position, the operator can set the position as the movement end position using the external device 30. Based on this setting command, the CPU 20 causes the memory 21 to store the end-of-movement position. In the teach-mode, this series of operations can be repeated, and the memory 21 stores 1 or more end-of-movement positions. When the teach-mode is finished and a check mode is started, a CPU 20 generates an operation plan in duding information indicating a moving route between the moving end positions and information on a moving speed along the moving route.” [0031-0032]); 
and a driving step for driving the robot arm based on the operation program acquired in the acquiring step (“A check mode for automatically operating the robot 1 according to an operation plan, and a repeat mode for automatically and continuously operating the robot 1 after the completion of the check in order to put the robot l in practical use after the completion of the check are included.” [0024]), 
wherein in the driving step, speed of a speed estimation target part is calculated (“When moving the robot 1 in each of these modes, the controller 15 performs control for regulating the angular velocity around each of the rotation axes A 1 to A 6 such that the moving speed of all the surface portions of the robot 1 including the tool 9 is equal to or lower than a predetermined limit moving speed.” [0035]; “the CPU of the controller 15 calculates a rotational displacement amount theta 6 (I. e., an angular velocity) per control time of the 6 rotational shaft A 6 at which the moving speed of the surface portion becomes a limited moving speed.” See at least [0040]; Also see tn in at  least figs. 5-7; Examiner Interpretation: A speed estimation target part is interpreted to be a location corresponding to an end effector in which speed is estimated. The surface portion (tn) of Takafumi is the speed estimation target part.)
(“When moving the robot 1 in each of these modes, the controller 15 performs control for regulating the angular velocity around each of the rotation axes A 1 to A 6 such that the moving speed of all the surface portions of the robot 1 including the tool 9 is equal to or lower than a predetermined limit moving speed. In this embodiment, in order to avoid complicated processing of the speed restriction, attention is paid to a plurality of predetermined surface portions so that the moving speeds of all the surface portions become equal to or lower than the limit moving speed. In addition, it is intended to enhance the operability of the robot 1 in such a manner that one of a plurality of predetermined surface portions moves at a limited moving speed and the maximum moving speed of a plurality of surface portions always maintains at a limited moving speed in any posture of the robot 1. Here, the limit moving speed is a speed which can be arbitrarily set as long as the designer of the operator or the designer of the controller 15 does not exceed a predetermined upper limit value (e.g., 250 / s or the like) defined by, for example, a safety standard.” [0035]; “The surface portion corresponding to this maximum value is a portion which moves at a maximum moving speed when a rotation about the 6 rotation axis A 6 occurs. … Thus, when the rotation around the 6 rotation shaft A 6 is performed, the movement speed of all of the 9 surface portions becomes equal to or lower than the limit movement speed, and one of the movement speeds becomes the limit movement speed.” See at least [0040]; Examiner Interpretation: Takafumi teaches the concept of focusing attention on the speed of a speed estimation target part (surface portion) that would move at a highest speed compared to other speed estimation target parts in regards to satisfying a predetermined speed limit so that all the other speed estimation target parts would automatically satisfy the predetermined limit speed.)

Takafumi does not explicitly teach
acquiring information concerning the plurality of end effectors
and a detecting section configured to detect motion of the robot arm, 
speed of  a speed estimation target part is calculated for each of the plurality of end effectors based on a detection result of the detecting section, 
and when it is determined that, in a result of the calculation, speed of the speed estimation target part … is equal to or higher than predetermined speed, operating speed of the robot arm is reduced.
However, Kato teaches
a detecting section configured to detect motion of the robot arm (“A robot controller according to the present invention comprises: abnormal motion detection index creating means for periodically creating an abnormal motion detection index for detecting an abnormal motion in space of a point representing a position of a robot, based on present position data of respective robot axes obtained from outputs of position detectors of the robot axes while the robot is in motion” Col. 1, line 64 through Col. 2, line 4)
speed of  a speed estimation target part is calculated based on a detection result of the detecting section, and when it is determined that, in a result of the calculation, speed of the speed estimation target part … is equal to or higher than predetermined speed, operating speed of the robot arm is reduced (See T1, T3, and D in figs. 3-4 (provided below)

    PNG
    media_image1.png
    724
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    166
    185
    media_image2.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takafumi to further include the teachings of Kato to secure the safety of an operator and protection of peripheral equipment when a robot operates (“Thus, the conventional technique is not sufficiently capable of immediately and surely responding to robot motions (abnormal state of motion or abnormal position in motion), posing problems in securing safety of the operator and protection of peripheral equipment.” Col. 1, lines 49-53; “An object of the present invention is to provide a robot controller capable of immediately and automatically sensing an abnormality and stopping a robot to avoid danger when a point representing a robot position is taking an abnormal velocity, an abnormal acceleration or an abnormal motion path in space when the robot operates in a program playback operation mode or in a manual operation mode such as a jog feed.” See at least Col. 1, lines 56-63).

Kato also does not explicitly teach
acquiring information concerning the plurality of end effectors
	speed of  a speed estimation target part is calculated for each of the plurality of end effectors
However, Oumi teaches
acquiring information concerning the plurality of end effectors (“The database unit 17 stores kinds of machining details and information on machining tools (Hereinafter, will be called tool data) corresponding to the respective kinds of machining details such that the machining details and the machining tool information are associated with each other. The machining details include, for example, arc welding, spot welding, sealing, and deburring. In this case, the machining tools corresponding to the respective machining details include a welding torch, a welding gun, a sealant filling nozzle, and a deburring tool. The tool data also includes the dimensions of the machining tools and restrictive conditions including at least one of a relative velocity, a position, and an orientation of the machining tool relative to a machined part. … The tool data extraction unit 19 extracts, from the database unit 17, tool data associated with the machining details that are indicated by the tag” [0037-0038])
	speed of  a speed estimation target part is calculated for each of the plurality of end effectors (“even if machining details vary among the machined parts of a workpiece, the machining operation of the robot 11 can be planned according to tool data including the kinds, dimensions, and restrictive conditions of machining tools corresponding to the machining details.” [0057]; Examiner Interpretation: Oumi teaches the concept of using multiple different end effectors for a single workpiece, each end effector having corresponding restrictive conditions including relative velocity ([0037]), and therefore end effector velocity would be determined for each of the plurality of end effectors.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takafumi and Kato to further include the teachings of Oumi to implement multiple end effectors so that a variety of different tooling operations can be performed (see at least [0037] and [0057]). 

Regarding Claim 2,
Takafumi teaches
and in the driving step, the speed of the speed estimation target part moving at the highest speed is calculated (“When moving the robot 1 in each of these modes, the controller 15 performs control for regulating the angular velocity around each of the rotation axes A 1 to A 6 such that the moving speed of all the surface portions of the robot 1 including the tool 9 is equal to or lower than a predetermined limit moving speed. In this embodiment, in order to avoid complicated processing of the speed restriction, attention is paid to a plurality of predetermined surface portions so that the moving speeds of all the surface portions become equal to or lower than the limit moving speed. In addition, it is intended to enhance the operability of the robot 1 in such a manner that one of a plurality of predetermined surface portions moves at a limited moving speed and the maximum moving speed of a plurality of surface portions always maintains at a limited moving speed in any posture of the robot 1. Here, the limit moving speed is a speed which can be arbitrarily set as long as the designer of the operator or the designer of the controller 15 does not exceed a predetermined upper limit value (e.g., 250 / s or the like) defined by, for example, a safety standard.” [0035]; “The surface portion corresponding to this maximum value is a portion which moves at a maximum moving speed when a rotation about the 6 rotation axis A 6 occurs. … Thus, when the rotation around the 6 rotation shaft A 6 is performed, the movement speed of all of the 9 surface portions becomes equal to or lower than the limit movement speed, and one of the movement speeds becomes the limit movement speed.” See at least [0040]; Examiner Interpretation: Takafumi teaches the concept of focusing attention on the speed of a speed estimation target part (surface portion) that would move at a highest speed compared to other speed estimation target parts in regards to satisfying a predetermined speed limit so that all the other speed estimation target parts would automatically satisfy the predetermined limit speed.)

Takafumi does not explicitly teach
wherein in the acquiring step, a plurality of operation programs for different operations are acquired, 
and in the driving step, the speed of the speed estimation target part … is calculated for each of the plurality of operation programs
and a result of the calculation and predetermined speed are compared.
However, Kato teaches
and a result of the calculation and predetermined speed are compared (See T1 and T3 in fig. 3 (provided below)

    PNG
    media_image1.png
    724
    482
    media_image1.png
    Greyscale
; Examiner Interpretation: The claim limitation is interpreted such that this comparison does not have to be performed for each of the plurality of operation programs. However, the teachings of Kato could be modified to do so (see combination with Oumi below).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takafumi to further include the teachings of Kato to secure the safety of an operator and protection of peripheral equipment when a robot operates (“Thus, the conventional technique is not sufficiently capable of immediately and surely responding to robot motions (abnormal state of motion or abnormal position in motion), posing problems in securing safety of the operator and protection of peripheral equipment.” Col. 1, lines 49-53; “An object of the present invention is to provide a robot controller capable of immediately and automatically sensing an abnormality and stopping a robot to avoid danger when a point representing a robot position is taking an abnormal velocity, an abnormal acceleration or an abnormal motion path in space when the robot operates in a program playback operation mode or in a manual operation mode such as a jog feed.” See at least Col. 1, lines 56-63).
 
Kato also does not explicitly teach
wherein in the acquiring step, a plurality of operation programs for different operations are acquired, 
and in the driving step, the speed of the speed estimation target part … is calculated for each of the plurality of operation programs
However, Oumi teaches
	“Thus, according to the present embodiment, a machining tool corresponding to the machining details of a machined part can be specified based on workpiece drawing information (CAD data) in the CAD device, allowing the machining operation of the robot 11 having the machining tool. Furthermore, a robot program for performing the machining operation can be generated. Moreover, according to the present embodiment, even if machining details vary among the machined parts of a workpiece, the machining operation of the robot 11 can be planned according to tool data including the kinds, dimensions, and restrictive conditions of machining tools corresponding to the machining details.” See at least [0056-0057]; Examiner Interpretation: Each tool would require a different operation program. When machining details vary among a workpiece, a plurality of different operations would be acquired. Each end effector has corresponding restrictive conditions including relative velocity ([0037]), and therefore end effector velocity would be determined for each of the plurality of operation programs.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takafumi and Kato to further include the teachings of Oumi to implement a variety of different tooling operations so that more complex workpieces can be produced (see at least [0037] and [0057]).

Regarding Claim 3,
Takafumi teaches
wherein the information concerning the (“The operator may input the shape data of the tool 9 using the external device 30 and store the data in the memory of the controller 15.” [0039]).

Takafumi does not explicitly teach
	information concerning the plurality of end effectors
However, Oumi teaches
information concerning the plurality of end effectors (“The database unit 17 stores kinds of machining details and information on machining tools (Hereinafter, will be called tool data) corresponding to the respective kinds of machining details such that the machining details and the machining tool information are associated with each other. The machining details include, for example, arc welding, spot welding, sealing, and deburring. In this case, the machining tools corresponding to the respective machining details include a welding torch, a welding gun, a sealant filling nozzle, and a deburring tool. The tool data also includes the dimensions of the machining tools and restrictive conditions including at least one of a relative velocity, a position, and an orientation of the machining tool relative to a machined part” [0037])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Takafumi to further include the teachings of Oumi to implement multiple end effectors so that a variety of different tooling operations can be performed (see at least [0037] and [0057]).

Regarding Claim 4,
Takafumi further teaches
wherein the speed estimation target part is a portion most separated from the arm in a state in which one of the plurality of end effectors is attached to the arm or, when viewed from a center axis of the arm, a portion most separated from the center axis (“when the surface portions of these 9 positions are viewed in the direction of the 6 rotation axis A 6, the distances in the axis-perpendicular direction from the 6 rotation axis A 6 to the respective surface portions are obtained. In other words, the 9 surface sites are projected onto the XY plane, which is a plane parallel to the flange surface 8 a, and the distance of the XY component from the 6 rotation axis A 6 to each of the 9 surface areas, which is a point in this XY plane, is determined. Then, the calculated 9 distances are compared with each other to extract a maximum value. The surface portion corresponding to this maximum value is a portion which moves at a maximum moving speed when a rotation about the 6 rotation axis A 6 occurs.” See at least [0040]; “wherein the plurality of predetermined surface portions include a surface portion having a maximum distance from the rotation shaft when the member rotating about any of the rotation axes is viewed in the rotation axis direction.” See claim 3).

Regarding Claim 5,
Takafumi does not explicitly teach
wherein the detecting section is an encoder that detects a rotation angle of the arm.
However, Kato teaches
	“based on present position data of respective robot axes obtained from outputs of position detectors of the robot axes while the robot is in motion” See at least col. 2, lines 1-4; “Further, based on the position signals (feedback signals) supplied from the pulse coder PCs of the respective robot axes, the servo CPU 33 periodically writes current positions of the respective robot axes in the shared RAM 32.” Col. 3, lines 57-61; “(T8): Position data of the respective axes of the motors are read from the shared RAM 32, and based on the read data, the position (including orientation) L1 of the end effector is calculated from a robot reference position.” Col. 6, lines 12- 15; Examiner Interpretation: The position detector (pulse coder PC) is equivalent to an encoder.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Takafumi to further include the teachings of Kato to monitor the actual operation of the robot to secure the safety of an operator and protection of peripheral equipment when a robot operates (“Thus, the conventional technique is not sufficiently capable of immediately and surely responding to robot motions (abnormal state of motion or abnormal position in motion), posing problems in securing safety of the operator and protection of peripheral equipment.” Col. 1, lines 49-53; “An object of the present invention is to provide a robot controller capable of immediately and automatically sensing an abnormality and stopping a robot to avoid danger when a point representing a robot position is taking an abnormal velocity, an abnormal acceleration or an abnormal motion path in space when the robot operates in a program playback operation mode or in a manual operation mode such as a jog feed.” See at least Col. 1, lines 56-63).

Regarding Claim 6,
Takafumi teaches
A control method for a robot including a robot arm (“Accordingly, it is an object of the present invention to increase the moving speed of a surface portion of a multi-axis robot as much as possible while appropriately controlling the moving speed of the surface portion of the multi-axis robot.” [0007]; See fig. 1 for the robot arm)
including an arm to which one of a plurality of end effectors is detachably attachable (“The tool 9 includes, for example, a holding member or an adsorption member for a transfer operation, a gun for a coating operation, a torch for a welding operation, and the like, and a tool 9 appropriately selected according to the work content is detachably attached to the flange surface 8a.” [0019]),
the robot arm being driven based on an operation program (“operating the robot 1 according to an operation plan” [0024]),
the control method comprising: an acquiring step for acquiring information concerning the (“The operator may input the shape data of the tool 9 using the external device 30 and store the data in the memory of the controller 15.” [0039])
and acquiring the operation program (“Then, when the robot 1 reaches the desired movement end position, the operator can set the position as the movement end position using the external device 30. Based on this setting command, the CPU 20 causes the memory 21 to store the end-of-movement position. In the teach-mode, this series of operations can be repeated, and the memory 21 stores 1 or more end-of-movement positions. When the teach-mode is finished and a check mode is started, a CPU 20 generates an operation plan in duding information indicating a moving route between the moving end positions and information on a moving speed along the moving route.” [0031-0032]);
a calculating step for calculating speed of a speed estimation target part (“the CPU of the controller 15 calculates a rotational displacement amount theta 6 (I. e., an angular velocity) per control time of the 6 rotational shaft A 6 at which the moving speed of the surface portion becomes a limited moving speed.” See at least [0040]; Also see tn in at  least figs. 5-7; Examiner Interpretation: A speed estimation target part is interpreted to be a location corresponding to an end effector in which speed is estimated. The surface portion (tn) of Takafumi is the speed estimation target part. The calculation in [0040] would require the distance between the surface portion to its rotational axis and therefore is based on shape information acquired in the acquiring step.)
and calculating, (“When moving the robot 1 in each of these modes, the controller 15 performs control for regulating the angular velocity around each of the rotation axes A 1 to A 6 such that the moving speed of all the surface portions of the robot 1 including the tool 9 is equal to or lower than a predetermined limit moving speed. In this embodiment, in order to avoid complicated processing of the speed restriction, attention is paid to a plurality of predetermined surface portions so that the moving speeds of all the surface portions become equal to or lower than the limit moving speed. In addition, it is intended to enhance the operability of the robot 1 in such a manner that one of a plurality of predetermined surface portions moves at a limited moving speed and the maximum moving speed of a plurality of surface portions always maintains at a limited moving speed in any posture of the robot 1. Here, the limit moving speed is a speed which can be arbitrarily set as long as the designer of the operator or the designer of the controller 15 does not exceed a predetermined upper limit value (e.g., 250 / s or the like) defined by, for example, a safety standard.” [0035]; “The surface portion corresponding to this maximum value is a portion which moves at a maximum moving speed when a rotation about the 6 rotation axis A 6 occurs. … Thus, when the rotation around the 6 rotation shaft A 6 is performed, the movement speed of all of the 9 surface portions becomes equal to or lower than the limit movement speed, and one of the movement speeds becomes the limit movement speed.” See at least [0040]; Examiner Interpretation: Takafumi teaches the concept of focusing attention on the speed of a speed estimation target part (surface portion) that would move at a highest speed compared to other speed estimation target parts in regards to satisfying a predetermined speed limit so that all the other speed estimation target parts would automatically satisfy the predetermined limit speed.) (“When moving the robot 1 in each of these modes, the controller 15 performs control for regulating the angular velocity around each of the rotation axes A 1 to A 6 such that the moving speed of all the surface portions of the robot 1 including the tool 9 is equal to or lower than a predetermined limit moving speed. In this embodiment, in order to avoid complicated processing of the speed restriction, attention is paid to a plurality of predetermined surface portions so that the moving speeds of all the surface portions become equal to or lower than the limit moving speed. In addition, it is intended to enhance the operability of the robot 1 in such a manner that one of a plurality of predetermined surface portions moves at a limited moving speed and the maximum moving speed of a plurality of surface portions always maintains at a limited moving speed in any posture of the robot 1. Here, the limit moving speed is a speed which can be arbitrarily set as long as the designer of the operator or the designer of the controller 15 does not exceed a predetermined upper limit value (e.g., 250 / s or the like) defined by, for example, a safety standard.” [0035]; “The surface portion corresponding to this maximum value is a portion which moves at a maximum moving speed when a rotation about the 6 rotation axis A 6 occurs. … Thus, when the rotation around the 6 rotation shaft A 6 is performed, the movement speed of all of the 9 surface portions becomes equal to or lower than the limit movement speed, and one of the movement speeds becomes the limit movement speed.” See at least [0040]; Examiner Interpretation: Takafumi teaches the concept of focusing attention on the speed of a speed estimation target part (surface portion) that would move at a highest speed compared to other speed estimation target parts in regards to satisfying a predetermined speed limit so that all the other speed estimation target parts would automatically satisfy the predetermined limit speed.); 
and a driving step for driving the robot arm based on the operation program acquired in the acquiring step (“A check mode for automatically operating the robot 1 according to an operation plan, and a repeat mode for automatically and continuously operating the robot 1 after the completion of the check in order to put the robot l in practical use after the completion of the check are included.” [0024]),

Takafumi does not explicitly teach
and a detecting section configured to detect motion of the robot arm, 
acquiring information concerning the plurality of end effectors
	calculating speed of a speed estimation target part for each of the plurality of end effectors
calculating, based on a detection result of the detecting section, … speed of the speed estimation target part
and in the driving step, when it is determined that the calculation result is equal to or higher than predetermined speed, operating speed of the robot arm is reduced.
However, Kato teaches
a detecting section configured to detect motion of the robot arm (“A robot controller according to the present invention comprises: abnormal motion detection index creating means for periodically creating an abnormal motion detection index for detecting an abnormal motion in space of a point representing a position of a robot, based on present position data of respective robot axes obtained from outputs of position detectors of the robot axes while the robot is in motion” Col. 1, line 64 through Col. 2, line 4)
calculating, based on a detection result of the detecting section, … speed of the speed estimation target part … and in the driving step, when it is determined that the calculation result is equal to or higher than predetermined speed, operating speed of the robot arm is reduced (See T1, T3, and D in figs. 3-4 (provided below)

    PNG
    media_image1.png
    724
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    166
    185
    media_image2.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takafumi to further include the teachings of Kato to secure the safety of an operator and protection of peripheral equipment when a robot operates (“Thus, the conventional technique is not sufficiently capable of immediately and surely responding to robot motions (abnormal state of motion or abnormal position in motion), posing problems in securing safety of the operator and protection of peripheral equipment.” Col. 1, lines 49-53; “An object of the present invention is to provide a robot controller capable of immediately and automatically sensing an abnormality and stopping a robot to avoid danger when a point representing a robot position is taking an abnormal velocity, an abnormal acceleration or an abnormal motion path in space when the robot operates in a program playback operation mode or in a manual operation mode such as a jog feed.” See at least Col. 1, lines 56-63).

Kato also does not explicitly teach
acquiring information concerning the plurality of end effectors
	calculating speed of a speed estimation target part for each of the plurality of end effectors
However, Oumi teaches
acquiring information concerning the plurality of end effectors (“The database unit 17 stores kinds of machining details and information on machining tools (Hereinafter, will be called tool data) corresponding to the respective kinds of machining details such that the machining details and the machining tool information are associated with each other. The machining details include, for example, arc welding, spot welding, sealing, and deburring. In this case, the machining tools corresponding to the respective machining details include a welding torch, a welding gun, a sealant filling nozzle, and a deburring tool. The tool data also includes the dimensions of the machining tools and restrictive conditions including at least one of a relative velocity, a position, and an orientation of the machining tool relative to a machined part. … The tool data extraction unit 19 extracts, from the database unit 17, tool data associated with the machining details that are indicated by the tag” [0037-0038])
	calculating speed of a speed estimation target part for each of the plurality of end effectors (“even if machining details vary among the machined parts of a workpiece, the machining operation of the robot 11 can be planned according to tool data including the kinds, dimensions, and restrictive conditions of machining tools corresponding to the machining details.” [0057]; Examiner Interpretation: Oumi teaches the concept of using multiple different end effectors for a single workpiece, each end effector having corresponding restrictive conditions including relative velocity ([0037]), and therefore end effector velocity would be determined for each of the plurality of end effectors.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takafumi and Kato to further include the teachings of Oumi to implement multiple end effectors so that a variety of different tooling operations can be performed (see at least [0037] and [0057]). 

Regarding Claim 7,
Takafumi teaches
A robot system comprising: a robot arm (“Accordingly, it is an object of the present invention to increase the moving speed of a surface portion of a multi-axis robot as much as possible while appropriately controlling the moving speed of the surface portion of the multi-axis robot.” [0007]; See fig. 1 for the robot arm)
including an arm to which one of a plurality of end effectors is detachably attachable (“The tool 9 includes, for example, a holding member or an adsorption member for a transfer operation, a gun for a coating operation, a torch for a welding operation, and the like, and a tool 9 appropriately selected according to the work content is detachably attached to the flange surface 8a.” [0019]),
the robot arm being driven based on an operation program (“operating the robot 1 according to an operation plan” [0024]); 
an acquiring section configured to acquire information concerning the end effector(“The operator may input the shape data of the tool 9 using the external device 30 and store the data in the memory of the controller 15.” [0039])
and acquire the operation program (“Then, when the robot 1 reaches the desired movement end position, the operator can set the position as the movement end position using the external device 30. Based on this setting command, the CPU 20 causes the memory 21 to store the end-of-movement position. In the teach-mode, this series of operations can be repeated, and the memory 21 stores 1 or more end-of-movement positions. When the teach-mode is finished and a check mode is started, a CPU 20 generates an operation plan in duding information indicating a moving route between the moving end positions and information on a moving speed along the moving route.” [0031-0032]);
a calculating section configured to calculate speed of a speed estimation target part (“the CPU of the controller 15 calculates a rotational displacement amount theta 6 (I. e., an angular velocity) per control time of the 6 rotational shaft A 6 at which the moving speed of the surface portion becomes a limited moving speed.” See at least [0040]; Also see tn in at  least figs. 5-7; Examiner Interpretation: A speed estimation target part is interpreted to be a location corresponding to an end effector in which speed is estimated. The surface portion (tn) of Takafumi is the speed estimation target part. The calculation in [0040] would require the distance between the surface portion to its rotational axis and therefore is based on shape information acquired by the acquiring section.);
a driving control section configured to drive the robot arm based on the operation program (“A check mode for automatically operating the robot 1 according to an operation plan, and a repeat mode for automatically and continuously operating the robot 1 after the completion of the check in order to put the robot l in practical use after the completion of the check are included.” [0024]); 
and a comparing section configured to calculate, when the robot arm is driven by the operation program, (“When moving the robot 1 in each of these modes, the controller 15 performs control for regulating the angular velocity around each of the rotation axes A 1 to A 6 such that the moving speed of all the surface portions of the robot 1 including the tool 9 is equal to or lower than a predetermined limit moving speed. In this embodiment, in order to avoid complicated processing of the speed restriction, attention is paid to a plurality of predetermined surface portions so that the moving speeds of all the surface portions become equal to or lower than the limit moving speed. In addition, it is intended to enhance the operability of the robot 1 in such a manner that one of a plurality of predetermined surface portions moves at a limited moving speed and the maximum moving speed of a plurality of surface portions always maintains at a limited moving speed in any posture of the robot 1. Here, the limit moving speed is a speed which can be arbitrarily set as long as the designer of the operator or the designer of the controller 15 does not exceed a predetermined upper limit value (e.g., 250 / s or the like) defined by, for example, a safety standard.” [0035]; “The surface portion corresponding to this maximum value is a portion which moves at a maximum moving speed when a rotation about the 6 rotation axis A 6 occurs. … Thus, when the rotation around the 6 rotation shaft A 6 is performed, the movement speed of all of the 9 surface portions becomes equal to or lower than the limit movement speed, and one of the movement speeds becomes the limit movement speed.” See at least [0040]; Examiner Interpretation: Takafumi teaches the concept of focusing attention on the speed of a speed estimation target part (surface portion) that would move at a highest speed compared to other speed estimation target parts in regards to satisfying a predetermined speed limit so that all the other speed estimation target parts would automatically satisfy the predetermined limit speed.) 

Takafumi does not explicitly teach
a detecting section configured to detect motion of the robot arm; 
acquire information concerning the end effectors
calculate speed of a speed estimation target part for each of the plurality of end effectors
calculate, when the robot arm is driven by the operation program, based on a detection result of the detecting section, speed of the speed estimation target part
and compare a result of the calculation and predetermined speed, wherein when the comparing section determines that the calculation result is equal to or higher than the speed, the driving control section reduces operating speed of the robot arm.
However, Kato teaches
a detecting section configured to detect motion of the robot arm (“A robot controller according to the present invention comprises: abnormal motion detection index creating means for periodically creating an abnormal motion detection index for detecting an abnormal motion in space of a point representing a position of a robot, based on present position data of respective robot axes obtained from outputs of position detectors of the robot axes while the robot is in motion” Col. 1, line 64 through Col. 2, line 4)
calculate, when the robot arm is driven by the operation program, based on a detection result of the detecting section, speed of the speed estimation target part … and compare a result of the calculation and predetermined speed, wherein when the comparing section determines that the calculation result is equal to or higher than the speed, the driving control section reduces operating speed of the robot arm (“determination means for comparing the abnormal motion detection index with a predetermined reference abnormal motion detection reference, and determining that an abnormal motion has occurred when the abnormal motion detection index exceeds the predetermined abnormal motion detection reference; and stopping means for immediately stopping motion of the robot when an abnormal motion of the robot is detected by the determination means.” Col. 2, lines 4-11; See T1, T3, and D in figs. 3-4 (provided below)

    PNG
    media_image1.png
    724
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    166
    185
    media_image2.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takafumi to further include the teachings of Kato to secure the safety of an operator and protection of peripheral equipment when a robot operates (“Thus, the conventional technique is not sufficiently capable of immediately and surely responding to robot motions (abnormal state of motion or abnormal position in motion), posing problems in securing safety of the operator and protection of peripheral equipment.” Col. 1, lines 49-53; “An object of the present invention is to provide a robot controller capable of immediately and automatically sensing an abnormality and stopping a robot to avoid danger when a point representing a robot position is taking an abnormal velocity, an abnormal acceleration or an abnormal motion path in space when the robot operates in a program playback operation mode or in a manual operation mode such as a jog feed.” See at least Col. 1, lines 56-63).

Kato also does not explicitly teach
acquire information concerning the end effectors
calculate speed of a speed estimation target part for each of the plurality of end effectors
However, Oumi teaches
acquire information concerning the end effectors (“The database unit 17 stores kinds of machining details and information on machining tools (Hereinafter, will be called tool data) corresponding to the respective kinds of machining details such that the machining details and the machining tool information are associated with each other. The machining details include, for example, arc welding, spot welding, sealing, and deburring. In this case, the machining tools corresponding to the respective machining details include a welding torch, a welding gun, a sealant filling nozzle, and a deburring tool. The tool data also includes the dimensions of the machining tools and restrictive conditions including at least one of a relative velocity, a position, and an orientation of the machining tool relative to a machined part. … The tool data extraction unit 19 extracts, from the database unit 17, tool data associated with the machining details that are indicated by the tag” [0037-0038])
calculate speed of a speed estimation target part for each of the plurality of end effectors
 (“even if machining details vary among the machined parts of a workpiece, the machining operation of the robot 11 can be planned according to tool data including the kinds, dimensions, and restrictive conditions of machining tools corresponding to the machining details.” [0057]; Examiner Interpretation: Oumi teaches the concept of using multiple different end effectors for a single workpiece, each end effector having corresponding restrictive conditions including relative velocity ([0037]), and therefore end effector velocity would be determined for each of the plurality of end effectors.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takafumi and Kato to further include the teachings of Oumi to implement multiple end effectors so that a variety of different tooling operations can be performed (see at least [0037] and [0057]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walther (US 20160026751 A1) is pertinent because it discusses limiting the maximum permissible speed of points of interest (speed estimation target parts) of different end effectors.
Asadian (US 20210045827 A1) is pertinent because it discusses a plurality of end effectors that are detachably attachable and setting a maximum rotation velocity as a tool specific parameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664